IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,393



                            EX PARTE ERIC LOFTON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. F04-15033-R IN THE 265 TH DISTRICT COURT
                           FROM DALLAS COUNTY

        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to six years’ imprisonment.

        Applicant contends that his appellate counsel rendered ineffective assistance because he did

not file a brief on his behalf. The trial court has determined that trial counsel was ineffective and that

counsel’s deficient performance prejudiced Applicant by denying him a meaningful appeal. The

State agrees. We find that counsel was ineffective and Applicant is entitled to the opportunity to file
                                                                                                        2

an out-of-time appeal of the judgment of conviction in Case No. F04-15033-R from the 265th

Judicial District Court of Dallas County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: August 25, 2010
Do Not Publish